Citation Nr: 1309947	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-48 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peptic ulcer disease with hiatal hernia and gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran testified in February 2012 that he had undergone recent treatment at the Mountain Home VA Medical Center (VAMC) and Johnson City Vet Center.  The claims file currently contains records of VA treatment dated only through September 2009.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, copies of the Veteran's complete VA treatment records dated from September 2009 must be obtained and associated with the claims file.  

With respect to the claim for an increased rating for peptic ulcer disease, the Veteran contends that separate ratings are warranted for the hiatal hernia and GERD components of the service-connected disability.  He was last examined by VA in October 2009, at which time the VA examiner found that the ulcer disease, hernia, and GERD were all manifestations of the same acid production disorder and gastrointestinal motility.  However, the VA examiner did not state whether it was possible to separate the symptoms attributed to each aspect of the underlying disorder.  Additionally, the Veteran testified in February 2012 that his disability had increased in severity.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA gastrointestinal VA examination should be provided.

The Board also finds that a new VA audiological examination is necessary.  The Veteran was examined by VA in November 2009 at which time a left ear hearing loss disability was not demonstrated.  He testified in February 2012 that his left ear hearing had worsened since the VA examination and now required the use of hearing aids.  Thus, the Veteran should be provided an additional VA audiological examination to determine if he now meets the criteria for a left ear hearing loss disability under 38 C.F.R. § 3.385 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Mountain Home VAMC and Johnson City Vet Center for the period beginning September 2009.  Associate the records with the Veteran's paper or virtual claims file.

2.  Afford the Veteran a VA examination to determine the current severity of the service-connected peptic ulcer disease with hiatal hernia and GERD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should describe all manifestations of the gastrointestinal disability.  The examiner should also determine whether it is possible to distinguish between symptoms attributable to the Veteran's peptic ulcer disease, hiatal hernia, and GERD.  If it is not possible to distinguish the symptoms, the examiner should provide an explanation as to why it is not possible.

The examiner should determine whether the Veteran's episodes of acid production are mild, moderate, or severe, and address whether the Veteran's disability results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; and whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's disability results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

A complete rationale should be provided for all expressed opinions.

3.  Afford the Veteran an appropriate VA audiological examination to determine the nature and etiology of the claimed left ear hearing loss.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a puretone audiometry test and controlled speech discrimination test (Maryland CNC).  If a left ear hearing loss disability is diagnosed,  the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the left ear hearing loss is etiologically related to any incident of active duty service, to include the Veteran's reported noise exposure as a jet mechanic.  

The rationale for all opinions expressed should also be provided.  

4.  Readjudicate the claims on appeal, to include whether separate ratings are warranted for hiatal hernia and GERD.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 





Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


